Citation Nr: 1042670	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-09 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a higher initial evaluation than the 50 
percent assigned with service connection effective from September 
28, 2005, for posttraumatic stress disorder (PTSD) with 
depression.  

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran had active service from March 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from rating decisions of the above Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

After certification of the claims by the RO to the Board, the 
Board was notified that the Veteran died in March 2010.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of the appealed claims at this time.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but 
see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a March 2006 rating action the RO granted service connection 
the Veteran's PTSD with depression, and assigned a 50 percent 
initial evaluation effective from the September 28, 2005, date of 
claim for service connection.  In April 2006 the Veteran appealed 
that initial rating decision.  

In the course of appeal the RO also adjudicated the claim for 
TDIU, by a January 2007 decision.  Also in January 2007, the RO 
addressed the claim for a higher initial rating for PTSD with 
depression, by issuance of a statement of the case (SOC).  In a 
March 2007 VA Form 9 the Veteran perfected his appeal of the 
claim for a higher initial rating for PTSD with depression, and 
addressed an appeal of his claim for TDIU. 
    
Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the veteran.  38 C.F.R. § 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 


claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
ANDREW J. MULLEN 
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


